Exhibit 77(a)(3) ING EQUITY TRUST ABOLITION OF SERIES OF SHARES OF BENEFICIAL INTEREST The undersigned, being a majority of the Trustees of ING Equity Trust, a Massachusetts business trust (the “Trust”), acting pursuant to Article VIII, Section 8.2, of the Trust’s Amended and Restated Declaration of Trust, dated February 25, 2003, as amended, hereby abolish the ING SmallCap Value Multi-Manager Fund, and the establishment and designation thereof, there being no shares of such series currently outstanding. Dated: March 25, 2010 /s/ Colleen D. Baldwin /s/ J. Michael Earley Colleen D. Baldwin, as Trustee J. Michael Earley, as Trustee /s/ John V. Boyer /s/ Partick W. Kenny John V. Boyer, as Trustee Patrick W. Kenny, as Trustee /s/ Particia W. Chadwick /s/ Shaun P. Mathews Patricia W. Chadwick, as Trustee Shaun P. Mathews, as Trustee /s/ Robert W. Crispin /s/ Sheryl K. Pressler Robert W. Crispin, as Trustee Sheryl K. Pressler, as Trustee /s/ Peter S. Drotch /s/ Roger B. Vincent Peter S. Drotch, as Trustee Roger B. Vincent, as Trustee
